BY THE COURT
Upon a consideration of the entire record submitted we are of opinion that defendant should be enjoined from constructing a building upon the premises in question which is not equal in value to $7500.00 or more; that he should be further enjoined from sub-dividing the lot in question until such time as he secures from the alloting grantor written consent for such sub-division.
*495From a consideration of the restrictions contained in the instrument of conveyance we note that it is specifically provided that no residence shall be erected or suffered to remain upon said premises within fifty feet of South Hills Drive. without the written consent of the grantor. We note the omission therefrom of any reference to the lot line on Edgehill Avenue and from a further consideration and examination we are unable to say that the instrument is in any way certain and definite in this particular.
We are therefore inclined to follow the rule of construction announced in Hunt v Held, 90 Oh St 280, and there being , an unclearness and indefiniteness we feel that the construction of the instrument should be such that the grantee is free and unfettered in the use of his property for any lawful purpose.
A decree may be drawn accordingly. Exceptions.
HORNBECK, PJ, KUNKLE and SHERICK, JJ, concur.